 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                             SAN FRANCISCO-OAKLAND DIVISION

10
     SIERRA CLUB and SOUTHERN BORDER                         Case No.: 4:19-cv-00892-HSG
11
     COMMUNITIES COALITION,
12                                  Plaintiffs,
                                                             [PROPOSED] ORDER GRANTING
13           v.                                              UNOPPOSED MOTION OF NAACP
                                                             LEGAL DEFENSE & EDUCATIONAL
14   DONALD J. TRUMP, President of the United                FUND, INC. FOR LEAVE TO FILE
     States, in his official capacity, et al.,               AMICUS BRIEF IN SUPPORT OF
15                                                           PLAINTIFFS’ MOTION FOR
                                   Defendants.               PRELIMINARY INJUNCTION
16

17           Upon consideration of the unopposed motion of the NAACP Legal Defense &

18   Educational Fund, Inc. (“LDF”) for leave to file a brief as amicus curiae in support of Plaintiffs’

19   motion for a preliminary injunction, it is hereby ORDERED that the motion is GRANTED. The

     Clerk is directed to file the LDF’s amicus curiae brief on the docket in this matter.
20 Counsel

21

22                5/13/2019
      Dated:
                                                   Judge Haywood S. Gilliam, Jr.
23
                                                   UNITED STATES DISTRICT COURT JUDGE
24
                                                       1
25        PROPOSED ORDER GRANTING UNOPPOSED MOTION OF THE NAACP LEGAL
          DEFENSE & EDUCATIONAL FUND, INC. FOR LEAVE TO FILE AMICUS BRIEF
26                          CASE NO. 4:19-CV-00892-HSG
